Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $50 and twenty-five days confinement in the county jail.
Bill of exceptions number 1 complains of the action of the court requiring appellant to answer on cross-examination, over his objections, that at the time of the alleged sale, he had United States Internal Revenue liquor and malt license. The objection being that it was compelling defendant to testify against himself; and that it was proving the contents of the Internal Revenue license by secondary evidence, when no effort had been made to procure the license. When a defendant takes the stand, he waives his constitutional right, and can be forced to testify *Page 498 
against himself about any matter germane to that he testified on direct examination. Nor do we think it a valid objection to defendant answering the question, that it is not the best evidence. He certainly knew whether or not he had the license.
Bill number 2 shows that defendant propounded to witness, James Cordial, on direct examination, the following question: "Whether or not you know defendant did or did not sell John Heath, at the time you speak of being in defendant's place of business, any intoxicating liquor." To which interrogatory, witness would have answered, "I know he did not. The State objected on the ground that it was the opinion of the witness, and was leading. This bill is qualified in this manner, "that when the objection was sustained, defendant's counsel was directed by the court to so interrogate the witness to get him to state what was said and done by and between defendant and the witness, John Heath, at the time." This was proper. There was no error in the ruling of the court.
Bill number 3 shows that defendant propounded on direct examination to the witness James Cordial, this question: "State whether or not during the time you speak of, John Heath being in defendant's place of business, there was any conversation between John Heath, yourself, and defendant in regard to defendant selling John Heath any whisky, and if so state all such conversation, what each said." The State objected on the ground that the question was immaterial, too general, irrelevant, self-serving, and called for the opinion of witness, and was leading. The witness would have answered, "John Heath asked myself and Vance to take a drink with him, and asked the defendant if he had anything stronger than `teetotal,' to which defendant said he had no whisky, and if he had would not sell it to you nor give it to you (witness Heath)." The court sustained the objection. This bill is approved with the qualification, "That defendant was permitted to show by witness James Cordial, what was said and done by and between witness John Heath and defendant, while said Heath was in defendant's place of business on the occasion referred to in this bill." This qualification eliminates appellant's objections, and renders harmless the supposed erroneous ruling of the court. No error appearing in the record, the judgment is affirmed.
Affirmed.